Citation Nr: 1631870	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2014 the Board remanded the case for further action by the originating agency.  At that time, the issues before the Board were entitlement to an initial compensable rating for left ear hearing loss and entitlement to service connection for hearing loss of the right ear.  The case returned to the Board in April 2015 and the claim for service connection for right ear hearing loss was granted.  The Board's decision was implemented by the agency of original jurisdiction (AOJ) in a March 2016 rating decision and the Veteran's service-connected disability was recharacterized as bilateral hearing loss.  The case has now returned to the Board for adjudication of the claim for an initial compensable rating for bilateral hearing loss. 


FINDING OF FACT

The Veteran's bilateral hearing loss manifests Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection for a hearing loss disability.  Once service connection is granted, a claim is substantiated and additional notice is not required.  Additionally, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
In this case, VA has obtained all records of treatment reported by the Veteran, including service treatment records.  The claims file does not establish, and the Veteran does not assert, that he has received any VA or private treatment for hearing loss.  Additionally, the Veteran was provided proper VA examinations to determine the severity of his service-connected hearing loss, most recently in January 2016.  

The Board also finds that VA has complied with the January 2014 and April 2015 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a VA audiological examination in February 2016 and the AOJ rated the service-connected bilateral hearing loss in a March 2016 rating decision following the Board's April 2015 award of a right ear hearing loss disability.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


Increased Rating Claim

Service connection for left ear hearing loss was granted in the July 2010 rating decision on appeal with an initial noncompensable evaluation assigned effective February 12, 2010.  Service connection for right ear hearing loss was subsequently awarded by the Board in an April 2015 decision.  The Veteran's service-connected disability was recharacterized as bilateral hearing loss in a March 2016 rating decision and the initial noncompensable evaluation was continued.  The Veteran is therefore in receipt of a noncompensable rating for bilateral hearing loss from February 12, 2010, the original date of service connection.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran contends that a compensable initial rating is warranted for bilateral hearing loss as the condition makes it difficult to hear in background noise and on the telephone.  In order to determine the severity of his service-connected hearing loss, the Veteran was examined by VA on several occasions during the claims period.  Upon VA examination in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
20
20
20
20
70
LEFT
20
20
25
20
65

Speech audiometry revealed a speech recognition ability of 98 percent in both ears, and the Veteran was diagnosed with bilateral sensorineural hearing loss.  

Another VA audiological examination was performed in February 2016.  The authorized audiogram demonstrated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
70
LEFT
15
20
20
20
65

Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was again bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran's hearing was adequate for daily communication, but he would have some difficulty understanding speech in a situation with background noise or when the speaker was at a distance.

The Veteran's most severe hearing loss in the right ear was demonstrated at the February 2016 VA examination.  At that time, his puretone threshold average was measured to 33 Hz with an accompanying word recognition score of 96 percent.  This translates to Level I hearing impairment under Table VI.  Regarding the left ear, the greatest amount of hearing loss was recorded at the June 2010 VA examination.  The June 2010 audiogram established a left ear puretone threshold average of 33 Hz and a word recognition score of 98 percent.  This amount of hearing loss also translates to Level I under Table VI.  

Level I hearing in both ears warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss.  The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  The Board also notes that the Veteran does not manifest an "exceptional" pattern of hearing loss, as set forth in 38 C.F.R. § 4.86.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  In this regard, the Board has considered the functional effects of hearing loss, as well as the objective findings.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  The Veteran's bilateral hearing loss is manifested by difficulty hearing in background noise, on the telephone, and when the speaker is some distance away.  The Board finds that these limitations are consistent with the extent of hearing impairment shown upon evaluation and are fully contemplated in the rating criteria.  The rating criteria are adequate to evaluate the disability on appeal, and the record does not demonstrate an exceptional circumstance where the evaluation of the individual condition fails to capture all the symptoms of the service-connected disability.  Id.

A veteran is also entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities when the combined effect of the disabilities is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not allege, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Finally, entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hearing loss.  None of the medical evidence indicates that the Veteran's hearing loss affects his ability to maintain employment and the Veteran has not alleged any occupational impairment due to service-connected hearing loss.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hearing loss disability.

The Veteran's bilateral hearing loss is therefore properly rated as noncompensable and the claim for a compensable initial rating is denied.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


